Case: 10-40476 Document: 00511435671 Page: 1 Date Filed: 04/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 5, 2011
                                     No. 10-40476
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE LUIS LAURENZANA-NUNES, also known as Jose Laurenza-Nunez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:09-CR-2555-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Luis
Laurenzana-Nunes (Laurenzana) has moved for leave to withdraw and has filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and United
States v. Flores, ___ F.3d ___, No. 09-41281, 2011 WL 309173 (5th Cir. Jan. 31,
2011). Laurenzana has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein.                We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40476 Document: 00511435671 Page: 2 Date Filed: 04/05/2011

                               No. 10-40476

review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.




                                     2